Exhibit 2.6 Execution Version CLOSING AGREEMENT This Closing Agreement (this “Agreement”), dated as of April 7, 2016, is made and entered into by and between Gastar Exploration Inc., a Delaware corporation (“Seller”), and TH Exploration II, LLC, a Texas limited liability company (as successor-in-interest to THQ Appalachia I, LLC, a Delaware limited liability Company) (“Buyer”). Seller and Buyer are collectively referred to herein as the “Parties” and each, individually, as a “Party.”Capitalized terms used but not defined in this Agreement have the meanings given to such terms in the PSA (as hereinafter defined). WHEREAS, Seller and THQ Appalachia I, LLC entered into that certain Purchase and Sale Agreement dated as of February 19, 2016 and effective as of 7:00 a.m. Houston time on January 1, 2016 (as amended, restated or modified from time to time, the “PSA”); WHEREAS, the Parties desire to memorialize their agreement regarding certain matters pursuant to the PSA as more specifically set forth in this Agreement.
